tax exemer ano government entities division department of the treasury internal_revenue_service washington d c jun uniform issue list qe tep rat legend taxpayer a ira b financial_institution c account d financial_institution e iraf financial_institution g amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to delays by the u s postal service when delivering to the ira custodian a check for this amount taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c in may of taxpayer a unhappy with the earnings performance of ira b decided to move his account balance to another ira which promised a higher rate of return on date taxpayer a withdrew amount from ira b and deposited it into his checking account account d with financial_institution e subsequently taxpayer a mailed to financial_institution g checks totaling amount and amount along with an instruction they be deposited into ira f financial_institution g acknowledged that amount sec_2 and were deposited into ira f on date within the 60-day period for completing a rollover of amount on date taxpayer a mailed a check for amount to financial_institution g and included a similar instruction that it be deposited into ira f taxpayer a intended to send amount via first class mail having trouble sealing the envelope at the post office taxpayer a used a piece of tape marked priority mail on date this envelope was returned to taxpayer a’s residence with a postage due of amount on date taxpayer a returned to the post office and instructed them to mail the envelope first class unfortunately the envelope containing a check for amount was not received by financial_institution g and deposited into ira f until date days beyond the expiration of taxpayer a’s 60-day rollover period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to delays by the u s postal service in delivering taxpayer a’s contribution to ira f therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the day requirement were met with respect to taxpayer a’s contribution of amount into ira b on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at sincerely yours ott a jabne manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
